Citation Nr: 9927689	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1943 to 
December 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  In January 1994, the appellant underwent a C4-6 cervical 
laminectomy for decompression of cervical spine stenosis; he 
was found to suffer from severe cervical spondylosis.  
Postoperatively, he was treated by VA physical and 
occupational therapy for symptoms including pain, weakness 
and spasm.

2.  No competent medical evidence has been presented to show 
that VA treatment was improper or that VA treatment resulted 
in additional disability to the appellant's cervical spine 
disorder. 


CONCLUSION OF LAW

The claim for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a disability of the cervical spine is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his current disorder of the 
cervical spine resulted from not being transferred in a 
timely manner to the physical rehabilitation clinic in 
Tuscaloosa, Alabama, after surgery performed in January 1994.  
He claims entitlement to 38 U.S.C.A. § 1151 benefits because 
his cervical spine disorder was aggravated by VA treatment or 
failure to treat.

VA hospital discharge summary, dated in February 1994, 
indicates that the appellant underwent a C4-6 cervical 
laminectomy for decompression of cervical spine stenosis.  
He had a several year history of neck pain and right arm 
radicular symptoms.  MRI and myelogram studies had revealed 
severe cervical spondylosis with foraminal narrowing from 
C4-C6.  These findings were worse on the right at the C4-5 
and C5-6 interspaces.  The operative report, dated in 
January 1994, noted the diagnosis  to  be cervical 
spondylosis with right C5 radiculopathy.  The intraoperative 
findings included severe cervical stenosis, with severe 
foraminal stenoses at the right C4-C5 level.   The 
neurosurgical procedure consisted of a complete laminectomy 
at C4, C5 and  C6, with a unilateral foraminotomy at right 
C4-C5.  He received physical therapy subsequent to the 
surgery.  By February 3, 1994, he was in stable condition 
and arrangements were made for his transfer to the 
Tuscaloosa VA for ongoing physical therapy and 
rehabilitation.

Subsequent medical records include outpatient treatment 
notes which indicate that the appellant received physical 
therapy and occupational therapy after the surgery.  A 
treatment note dated in March 1994 indicates that he was 
being seen for cervical radiculopathy, status post C4-C6 
laminectomy, now with great improvement in pain and strength 
of the right hand.  A neurosurgical progress note,  dated in 
July 1994, indicated that he had had trouble with cervical 
spasm post-operatively.  A VA clinical progress note, dated 
in October 1994, reported that his major  problem was 
chronic neck pain, and that he requested an x-ray of the 
cervical spine as his pain had increased.  

A progress note dated in January 1995 indicates that the 
appellant "now [has]  recurrent  numbness  C6-7  
distribution  [involving the left]  hand." An MRI was to  
be obtained to look for nerve root impingement.  A report of 
an MRI, dated in June 1995, indicates that the impression 
was as follows: (1) C-3 through C-6 laminectomy; (2) C6-7 
level spondylosis producing thecal sac stenosis, cord 
compression and suspected left foramen stenosis; thecal sac 
stenosis was not quite as severe as on preoperative MRI; (3) 
at C5-6, axial images showed thecal sac stenosis and raised 
the question of cord compression, which was not apparent on 
sagittal images; left foramen stenosis was suspected; (4) at 
C4-5 left foramen was narrower than the right; stenosis was 
possible; thecal sac appeared adequately patent; (5) at C3-
4, he had bilateral neural foramen stenosis and anterior 
extra dural deformity; (6) thecal sac stenosis and cord 
compression at C4-5 and C5-6 levels were shown on MRI of 
November 1993; subarachnoid space was larger now due to 
laminectomy.  

X-rays of the cervical spine in December 1995 reported 
status post cervical spine laminectomy from C3-C6 and 
degenerative cervical spondylosis, more prominent from C5-
C7.  A neurosurgery progress note dated in December 1995 
makes mention of the January 1994 C4-6 posterior 
decompression; the appellant's mild cervical stenosis ( per 
June 1995 MRI); his complaints of episodic neck pain and  
occasional left arm pain; and, his desire to have no further 
surgery.  A clinical progress note dated in September 1996 
refers to chronic neck pain and C5 radiculopathy; chronic 
pain clinic (CPC) was recommended.  A follow-up clinical 
note dated in March 1996 reports that the appellant had been 
seen by the CPC which made it worse.  He "[m]ainly [had] 
muscle pain." 

A private clinical record dated October 1997 noted moderate 
amount of pain (back  of neck, radiating to left arm).  Pain 
in left arm had had gradual onset, with some weakness.  A 
report of an MRI, dated in April 1998, indicates a 
diagnostic opinion of status post multiple level laminectomy 
and degenerative disc disease or herniated nucleus pulposus 
at the C3-4 level with large osteophytes as well at that 
level.  A report of a cervical myelogram, dated in June 
1998, indicates the diagnostic opinion of previous 
laminectomy from C3 to C6; and, spinal stenosis C6-7 
secondary to posterior projection osteophytes and impinging 
the spinal cord between itself and the spinous anterior 
aspect of the lamina in the midline (CT myelogram to 
follow).  The CT  myelogram report, dated in June 1998, 
revealed: spinal  stenosis C6-7; bilateral neuroforamen 
encroachment C5-6, C6-7;  neuroforamen encroachment at the 
C3-4 level on the right; and, no other significant  finding.  

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to such veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  38 U.S.C.A. § 1151 (West 
1991).

The current provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA.  38 U.S.C.A. § 1151 (West Supp. 
1999), as amended by Pub. L. No. 104, 204, § 422(a) and (c), 
110 Stat. 2874, 2926-27.  See generally Brown v. Gardner, 513 
U.S. 115 (1994).  As these provisions became effective on 
October 1, 1997, the appellant's claim (submitted in April 
1997) is governed by the more liberal version of 38 U.S.C.A. 
§ 1151 stated above.  See VAOGCPREC 01-99 (February 16, 
1999).

In order to have a well-grounded claim, the appellant must 
present evidence that renders plausible his assertion that VA 
treatment or failure to treat resulted in additional 
disability to his cervical spine condition.  38 U.S.C.A. 
§ 5107; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Having considered the evidence of record, the Board does not 
find that the claim is well-grounded.  The evidence indicates 
that he underwent a C4-6 cervical laminectomy not as a 
curative measure, but for decompression of cervical spine 
stenosis.  The post-operative treatment records indicate 
improvement of the right radicular symptoms; while he 
gradually began having left radicular symptoms, there is no 
medical evidence of record which shows that this is due to VA 
treatment or failure to treat.  Comparison of the diagnostic 
studies conducted prior to surgery and those conducted 
thereafter indicate a worsening of the disease process.  
However, there is no competent medical evidence of record 
which indicates that this was due to VA treatment; rather, it 
appears to be due to the natural progress of the disease.  
The record is also devoid of competent evidence that the 
appellant's post- operative outpatient treatment by VA was 
improper.  Accordingly, the claim must be denied.



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a disability of the cervical spine is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

